DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 4/6/2021 for application number 16/676,221. 
Claims 1-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (Pub. No. 2018/0232216) in view of Shklovskii et al. (Pub. No. 2012/0216123) and Swerdlow et al. (Pub. No. 2015/0254070)

In reference to claim 1, White teaches a non-transitory processor-readable medium storing code representing instructions to be executed by a processor, the code comprising code to cause the process to (it would be obvious that the system of White could be embodied as a computer-readable medium): send a signal to a compute device such that a first graphical user interface is rendered at the compute device via a dynamic form builder (server sends form builder interface shown in fig. 4, para. 0060-62); receive, via the first graphical user interface, a plurality of inputs associated with a plurality of captions (inputs create fields and captions, para. 0060-64) and a set of layout settings (layout, like relative position of fields and width and height of controls, para. 0062-66, 0093); generate, based on the plurality of inputs, a platform-agnostic configuration application data structure, the platform-agnostic configuration application data structure including (1) platform-agnostic mobile application form data associated with the plurality of captions, and (2) platform-agnostic mobile application layout settings data associated with the set of layout settings (platform-agnostic data such as XAML is generated, para. 0062-66, 0097-0101); and send the platform-agnostic configuration application data structure to a mobile device, causing the mobile device to render a second graphical user interface of a mobile application on a display of the mobile device based on the platform-agnostic mobile application form data and the platform-agnostic mobile application layout settings data (form is rendered on user device, para. 0065-68, 0052-55, which can be a mobile device, para. 0080; form can be in native application, para. 0101-06), the second graphical user interface including a dynamic form configured to receive at least one response to a caption from the plurality of captions (executable form on user device can receive input, para. 0053-55).
However, White does not explicitly teach including (1) a question, (2) a set of text response options associated with the question, … and (4) a set of images including an image associated with each text response option, and (5) a set of layout settings associated with the question and with the set of images; and receive at least one response as a selection of a first image of the set of images.
Shklovskii teaches (1) a question (question 1205, fig. 12 and para. 0051), (2) a set of text response options associated with the question, (labels 1230A-D, fig. 12) … and (4) a set of images including an image associated with each text response option (image answers 1210A-D, fig. 12), and (5) a set of layout settings associated with the question and with the set of images (HTML or other instructions for presenting options, para. 0042); and receive at least one response as a selection of a first image of the set of images (selecting image selects that answer as a response, para. 0051).
It would have been obvious to one of ordinary skill in art, having the teachings of White and Shklovskii before him at the time of filing, to modify the captions as disclosed by White to include questions as taught by Shklovskii.

However, White and Shklovskii do not explicitly teach (3), for each text response option, a unique response identifier associated with that text response option.
Swerdlow teaches (3), for each text response option, a unique response identifier associated with that text response option (each response option, like radio button, etc., has a unique identifier, para. 0050, fig. 5B). 
It would have been obvious to one of ordinary skill in art, having the teachings of White, Shklovskii, and Swerdlow before him at the time of filing, to modify the questions as disclosed by Shklovskii to include UIDs as taught by Swerdlow.
One of ordinary skill in the art would be motivated to modify the questions of Shklovskii to include the UIDs of Swerdlow because the unique IDs help keep track of form selections (Swerdlow, para. 0050-51).
In reference to claim 2, White teaches the non-transitory processor-readable medium of claim 1, wherein the mobile application on the mobile device is a native application (application can be native, like a Windows Desktop application, para. 0101-06).
In reference to claim 3, White teaches the non-transitory processor-readable medium of claim 1, further comprising code to cause the processor to: receive, via the second graphical user interface, the at least one response to the question in the dynamic quiz from a user of the mobile device (user responses are stored on server, para. 0056).
In reference to claim 4, White teaches the non-transitory processor-readable medium of claim 1, further comprising code to cause the processor to: receive, via the first graphical user interface, an updated plurality of inputs associated with an updated question (form can be edited, para. 0060, 72, modify, based on the updated plurality of inputs, the platform-agnostic configuration application data structure to generate a modified platform-agnostic configuration application data structure (form data is updated, para. 0060, 72, 76); and send the modified platform-agnostic configuration application data structure to the mobile device, causing the mobile device to render the second graphical user interface with an updated dynamic quiz associated with the updated plurality of questions based on the modified platform-agnostic configuration application data structure (it would be obvious that the user device can view the updated form).
In reference to claim 5, White teaches the non-transitory processor-readable medium of claim 4, further comprising code to cause the processor to: receive, via the updated dynamic form on the second graphical user interface, a response to the updated question from a user of the mobile device (again, it would be obvious that the updated form could receive responses in the same way as the original form). 
In reference to claim 6, White teaches the non-transitory processor-readable medium of claim 4, wherein rendering the second graphical user interface with the updated dynamic form occurs without altering code of a mobile application installation file implementing the mobile application and without downloading a new mobile application on the mobile device (XAML or other platform agnostic data is updated, para. 0060, 72, 76, so the mobile application would not need to be updated).
In reference to claim 7, White teaches the non-transitory processor-readable medium of claim 1, further comprising code to cause the processor to receive the plurality of inputs from a third party (design device is a third party from the server and user device, see fig. 2).
In reference to claim 13, Shklovskii teaches the non-transitory processor-readable medium of claim 1, wherein the dynamic form includes at least one of a text-based question, an image-based question, an audio-based question, or a video-based question
In reference to claim 14, White teaches the non-transitory processor-readable medium of claim 1, further comprising code to cause the processor to: generate an executable object based on the platform-agnostic configuration application data structure, the platform-agnostic configuration application data structure not being previously compiled into a machine language program; and send the executable object to the application on the mobile device, causing the mobile device to execute the executable object to render the second graphical user interface based on the platform-agnostic configuration application data structure (platform agnostic data can be translated into executable object like JSON before being sent to the device, para. 0101).

In reference to claim 15, White teaches a system comprising: memory to store code representing processor-executable instructions; and to be executed by a processor, the code comprising code to cause the process to a processor coupled to the memory to execute the code (para. 0022) to render a first graphical user interface via a dynamic form builder (form builder interface displays, as shown in fig. 4, para. 0060-62); receive, via the first graphical user interface, a plurality of inputs including (1) a caption (inputs create fields and captions, para. 0060-64) and (5) a set of layout settings (layout, like relative position of fields and width and height of controls, para. 0062-66, 0093); send the plurality of inputs to a server causing the server to generate a platform-agnostic configuration application data structure, the platform-agnostic configuration application data structure including (1) platform-agnostic mobile application quiz data associated with the plurality of questions, and (2) platform- agnostic mobile application layout settings data associated with the set of layout settings (server receives inputs and creates platform-agnostic data such as XAML is generated, para. 0062-66, 0097-0101), the platform-agnostic configuration application data structure, when received at the mobile device, configured to: render, on a display on the mobile device, a second graphical user interface of a mobile application based on the platform-agnostic configuration application data structure (form is rendered on user device, para. 0065-68, 0052-55, which can be a mobile device, para. 0080), the second graphical user interface including a dynamic form for a user of the mobile device (form rendered on user device can receive input, para. 0053-55). 
However, White does not explicitly teach including (1) a question, (2) a set of text response options associated with the question, … and (4) a set of images including an image associated with each text response option, and (5) a set of layout settings associated with the question and with the set of images; and receive at least one response to the question as a selection of a first image of the set of images.
Shklovskii teaches (1) a question (question 1205, fig. 12 and para. 0051), (2) a set of text response options associated with the question, (labels 1230A-D, fig. 12) … and (4) a set of images including an image associated with each text response option (image answers 1210A-D, fig. 12), and (5) a set of layout settings associated with the question and with the set of images (HTML or other instructions for presenting options, para. 0042); and receive at least one response to the question as a selection of a first image of the set of images (selecting image selects that answer as a response, para. 0051).
It would have been obvious to one of ordinary skill in art, having the teachings of White and Shklovskii before him at the time of filing, to modify the captions as disclosed by White to include questions as taught by Shklovskii.
One of ordinary skill in the art would be motivated to modify the captions of White to include the questions of Shklovskii because it would allow the forms of White to be used with other types of data gathering activities, like surveys and questions.
However, White and Shklovskii do not explicitly teach (3), for each text response option, a unique response identifier associated with that text response option.
(3), for each text response option, a unique response identifier associated with that text response option (each response option, like radio button, etc., has a unique identifier, para. 0050, fig. 5B). 
It would have been obvious to one of ordinary skill in art, having the teachings of White, Shklovskii, and Swerdlow before him at the time of filing, to modify the questions as disclosed by Shklovskii to include UIDs as taught by Swerdlow.
One of ordinary skill in the art would be motivated to modify the questions of Shklovskii to include the UIDs of Swerdlow because the unique IDs help keep track of form selections (Swerdlow, para. 0050-51).
In reference to claim 16, White teaches the system of claim 15, wherein the platform- agnostic configuration application data structure is generated from a codebase associated with the plurality of inputs (inputs that drag fields are associated with underlying XAML code, para. 0060).
In reference to claim 17, White teaches the system of claim 15, further comprising code to cause the processor to: receive, via the first graphical user interface of a dynamic form builder, an updated plurality of inputs associated with an updated plurality of questions and an updated set of layout settings (form can be edited, para. 0060, 72, 76); send the updated plurality of inputs to the server causing the server to generate a updated platform-agnostic configuration application data structure for the mobile application on the mobile device, the updated platform-agnostic configuration application data structure including (1) updated platform-agnostic mobile application quiz data associated with the updated plurality of questions, and (2) updated platform-agnostic mobile application layout settings data associated with the updated set of layout settings (form data is updated, para. 0060, 72, 76), the platform-agnostic configuration application data structure, when received at the mobile device, configured to render an updated dynamic quiz to the user via the second graphical user interface on the display of the mobile device (it would be obvious that the user device can view the updated form).
In reference to claim 18, White teaches the system of claim 15, wherein the platform- agnostic configuration application data structure is configured to automatically update the dynamic quiz based on an update to at least one question in the plurality of questions (form data is automatically updated, para. 0060, 72, 76).



Claims 8-12 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (Pub. No. 2018/0232216) in view of Shklovskii et al. (Pub. No. 2012/0216123) and Swerdlow et al. (Pub. No. 2015/0254070) as applied to claims 1 and 15 above, and in further view of Gandhi et al. (Pub. No. 2019/0155894).

In reference to claim 8, White teaches the non-transitory processor-readable medium of claim 1, wherein: the platform-agnostic mobile application layout settings data includes a first layout settings data generated based on predefined content and a second layout settings data (see figs. 4 and 11, layout settings are predefined for a plurality of items).
However, White and Whiting do not explicitly teach second layout settings data generated based on a machine learning algorithm.
Gandhi teaches second layout settings data generated based on a machine learning algorithm (layout of form based on machine learning, para. 0058).

One of ordinary skill in the art would be motivated to modify the layout of White to include the machine learning of Gandhi because it provides a better experience for users, by dynamically adapting a form for a particular user (Gandhi, para. 0017-18).
In reference to claim 9, White and Gandhi teach the non-transitory processor-readable medium of claim 8, wherein platform-agnostic configuration application data structure causes the mobile device to render the second graphical user interface on the display of the mobile device with a first segment and a second segment, the first segment being based on the first layout settings data, and the second segment being based on the second layout settings data (White teaches a form with a plurality of fields, see figs. 4 and 11, and Gandhi teaches second layout data from a machine learning algorithm, para. 0058).
In reference to claim 10, White teaches the non-transitory processor-readable medium of claim 9, wherein the first segment includes the dynamic quiz (figs. 4 and 11).
In reference to claim 11, Gandhi teaches the non-transitory processor-readable medium of claim 9, wherein the second segment includes a personalized dynamic form generated based on personal data of a user of the mobile device (personal data is used to customize form, para. 0058-59).
In reference to claim 12, Gandhi teaches the non-transitory processor-readable medium of claim 9, further comprising code to cause the processor to: generate the second layout settings data by (1) accessing, from a database, information related to a user of the mobile device (user profile from database, para. 0029), and (2) implementing the machine learning algorithm based on the information related to the user 
In reference to claim 19, White teaches the system of claim 15, wherein: the platform-agnostic configuration application data structure includes: a first layout settings data generated based on predefined content, and a second layout settings data (see figs. 4 and 11, layout settings are predefined for a plurality of fields) generated based on a machine learning algorithm, the platform-agnostic configuration application data structure causes the mobile device to render the second graphical user interface including a first segment and a second segment, and the first segment is based on the first layout settings data and the second segment is based on the second layout settings data (see plurality of fields, see figs. 4 and 11).
However, White does not explicitly teach second layout settings data generated based on a machine learning algorithm.
Gandhi teaches second layout settings data generated based on a machine learning algorithm (layout of form based on machine learning, para. 0058).
It would have been obvious to one of ordinary skill in art, having the teachings of White, Whiting, and Gandhi before him at the time of filing, to modify the layout as disclosed by White to include machine learning as taught by Gandhi.
One of ordinary skill in the art would be motivated to modify the layout of White to include the machine learning of Gandhi because it provides a better experience for users, by dynamically adapting a form for a particular user (Gandhi, para. 0017-18).
In reference to claim 20, White teaches the non-transitory processor-readable medium of claim 19, wherein the first segment includes the dynamic quiz (see figs. 4 and 11).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (Pub. No. 2018/0232216) in view of Shklovskii et al. (Pub. No. 2012/0216123), Swerdlow et al. (Pub. No. 2015/0254070) and Chung et al. (Pub. No. 2016/0019570).

In reference to claim 21, White teaches method (para. 0004) … comprising: receiving, at a compute device, a plurality of inputs associated with (1) plurality of captions (inputs create fields and captions, para. 0060-64) and (5) a set of layout settings (layout, like relative position of fields and width and height of controls, para. 0062-66, 0093); sending the plurality of inputs to a server wherein the server generates, for each caption of the plurality of captions first a platform-agnostic configuration application data structure to generate a set of first platform-agnostic configuration application data structures for the plurality of captions, the platform-agnostic configuration application data structure including (1) platform-agnostic mobile application quiz data associated with that caption, and (2) platform- agnostic mobile application layout settings data associated with the set of layout settings (server receives inputs from designer and creates platform-agnostic data, such as XAML, para. 0062-66, 0097-0101), sending the set of first platform-agnostic configuration application data structures to the mobile device; rendering, on a display on the mobile device, a page of a mobile application corresponding to the set of platform-agnostic configuration application data structures (form is rendered on user device, para. 0065-68, 0052-55, which can be a mobile device, para. 0080; form can be in native application, para. 0101-06) without altering code of a mobile application installation file implementing the mobile application and without downloading a new application on the mobile device (XAML or other data is received to display form, without installing or updating an application, para. 0062-66, 0097-0101), the graphical user interface including a dynamic form for a user of the mobile device (executable form on user device can receive input, para. 0053-55). 
However, White does not explicitly teach including (1) a question, (2) a set of text response options associated with the question, … and (4) a set of images including an image associated with each text response option, and (5) a set of layout settings associated with the question and with the set of images; and receive at least one response to each question as a selection of a first image of the set of 
Shklovskii teaches (1) a question (question 1205, fig. 12 and para. 0051), (2) a set of text response options associated with the question, (labels 1230A-D, fig. 12) … and (4) a set of images including an image associated with each text response option (image answers 1210A-D, fig. 12), and (5) a set of layout settings associated with the question and with the set of images (HTML or other instructions for presenting options, para. 0042); and receive at least one response to each question as a selection of a first image of the set of images corresponding to that question, to receive a set of responses; receiving, at the server, the set of responses (selecting image selects that answer as a response, para. 0051).
It would have been obvious to one of ordinary skill in art, having the teachings of White and Shklovskii before him at the time of filing, to modify the captions as disclosed by White to include questions as taught by Shklovskii.
One of ordinary skill in the art would be motivated to modify the captions of White to include the questions of Shklovskii because it would allow the forms of White to be used with other types of data gathering activities, like surveys and questions.
However, White and Shklovskii do not explicitly teach (3), for each text response option, a unique response identifier associated with that text response option.
Swerdlow teaches (3), for each text response option, a unique response identifier associated with that text response option (each response option, like radio button, etc., has a unique identifier, para. 0050, fig. 5B). 
It would have been obvious to one of ordinary skill in art, having the teachings of White, Shklovskii, and Swerdlow before him at the time of filing, to modify the questions as disclosed by Shklovskii to include UIDs as taught by Swerdlow.

However, White, Shklovskii, and Swerdlow do not teach of providing, at a mobile device, a product catalog for a user based on the user's responses to a personalization quiz; and rendering a set of sequential pages.
Chung teaches a method of providing, at a mobile device, a product catalog for a user based on the user's responses to a personalization quiz (based on survey, customized product catalog is provided, para. 0087; the Examiner notes that this appears to be a field of use limitation, as the method never actually claims providing provides a personalized product catalog. Nonetheless, Chung teaches this limitation); a set of sequential pages (plurality of pages, para. 0079, figs. 6A-6D).
It would have been obvious to one of ordinary skill in art, having the teachings of White, Shklovskii, Swerdlow, and Chung before him at the time of filing, to modify the GUI as disclosed by White to include pages as taught by Chung.
One of ordinary skill in the art would be motivated to modify the GUI of White to include the pages of Chung because it allows a next survey question to be dependent on a previous question, thereby reducing the time required to answer a survey (Chung, para. 0074).

Response to Arguments
Applicant's arguments filed 4/6/2021 have been fully considered but they are not persuasive. Applicant argues that a rationale to combine was not provided for Shkovskii and Swerdlow, White cannot be modified by Shklovskii, and Swerdlow is non-analogous art.
First, rationales to combine were provided for both references. Applicant’s assertion that, “there is no legal rationale enumerated” is wrong. 

Finally, a reference is analogous art if it is (1) in the same field of endeavor, or (2) reasonably pertinent to the problem faced by the inventor. The field of endeavor and problem faced by the inventor as described in paragraphs 2-4 of the background of the invention are broad: “The embodiments described herein relate generally to generating a mobile application and more particularly to methods and apparatus for generating a platform-agnostic mobile application configuration data structure with a dynamic quiz … Accordingly, a need exists for dynamically generating and updating client-specific mobile applications and providing personalized experience to the users of the mobile devices.” Swerdlow is in the same field of endeavor of mobile applications. Furthermore, it is reasonably pertinent to the problem faced by the inventor of dynamic quizzes and generating and updating mobile applications because it discloses ways of managing form data, which would be pertinent to a quiz.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T CHIUSANO/               Examiner, Art Unit 2174